MEMORANDUM DECISION                                                  FILED
                                                                Aug 25 2016, 7:42 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                CLERK
                                                                 Indiana Supreme Court
regarded as precedent or cited before any                           Court of Appeals
                                                                      and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
Chanse T. Starr                                          Gregory F. Zoeller
Bunker Hill, Indiana                                     Attorney General of Indiana

                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chanse T. Starr,                                         August 25, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         90A02-1501-CR-62
        v.                                               Appeal from the Wells Circuit
                                                         Court
State of Indiana,                                        The Honorable Kenton Kiracofe,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         90C01-1204-FC-12



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 90A02-1501-CR-62 | August 25, 2016     Page 1 of 4
[1]   Chanse T. Starr appeals the trial court’s denial of his motion for additional

      credit time. We affirm.



                            Facts and Procedural History
[2]   Following a guilty plea, the trial court sentenced Starr to eight years for Class C

      felony burglary. Starr appealed his sentence and we affirmed. Starr v. State, No.

      90A02-1306-CR-499 (Ind. Ct. App. August 11, 2014), trans. denied. On

      December 15, 2014, Starr, pro se, filed a motion for additional credit time in

      Wells County Circuit Court. Starr provided evidence he completed a substance

      abuse program while incarcerated. On December 22, the trial court denied

      Starr’s motion.



                                 Discussion and Decision
[3]   We first note Starr proceeds in his appeal pro se. A litigant who proceeds pro se

      is held to the same established rules of procedure that trained counsel is bound

      to follow. Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans.

      denied, cert. dismissed. One risk a litigant takes when proceeding pro se is that he

      will not know how to accomplish all the things an attorney would know how to

      accomplish. Id. When a party elects to represent himself, there is no reason for

      us to indulge in any benevolent presumption on his behalf or to waive any rule

      for the orderly and proper conduct of his appeal. Foley v. Mannor, 844 N.E.2d
494, 502 (Ind. Ct. App. 2006).



      Court of Appeals of Indiana | Memorandum Decision 90A02-1501-CR-62 | August 25, 2016   Page 2 of 4
[4]   Ind. Code § 35-50-6-3.3(b)(2014) 1 provides the requirements for an offender to

      earn educational credit time and states in relevant part:

               (b) . . . [A] person may earn educational credit if, while confined
               by the department of correction, the person:


                        (1) is in credit Class I, Class A, or Class B;


                        (2) has demonstrated a pattern consistent with
                        rehabilitation; and


                        (3) successfully completes requirements to obtain at least
                        one (1) of the following:


                                                             *****


                                  (B) A certificate of completion of a substance abuse
                                  program approved by the department of correction.


      The Department of Correction (DOC) has original jurisdiction over the

      decision to grant additional credit time to an offender who completes an

      educational program pursuant to Ind. Code § 35-50-6-3.3. Sander v. State, 816
N.E.2d 75, 78 (Ind. Ct. App. 2004). The DOC’s decision is subject to review by

      the trial court. McGee v. State, 790 N.E.2d 1067, 1071 (Ind. Ct. App. 2003),

      trans. denied. A petitioner seeking credit time “must show in the first place what




      1
       Starr filed his petition for additional credit time in December 2014, and thus we refer to the statute in effect
      at that time.

      Court of Appeals of Indiana | Memorandum Decision 90A02-1501-CR-62 | August 25, 2016                  Page 3 of 4
      the relevant DOC administrative grievance procedures are, and then that he has

      exhausted them at all levels.” Young v. State, 888 N.E.2d 1255, 1257 (Ind.

      2008).


[5]   Starr did not show what the relevant DOC administrative grievance procedures

      are, did not provide evidence he exhausted them, and argued he was not subject

      to that requirement. As he did not make that showing, we cannot say the court

      abused its discretion by denying his motion for additional credit time. See, e.g.,

      Sander, 816 N.E.2d at 78 (affirming denial of credit time because petitioner did

      not prove he exhausted administrative remedies).


                                              Conclusion
[6]   Starr did not indicate what the DOC administrative grievance processes are, nor

      did he demonstrate he had exhausted them. Accordingly, we affirm the denial

      of his petition.


[7]   Affirmed.


      Baker, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 90A02-1501-CR-62 | August 25, 2016   Page 4 of 4